JLaNdoN, J.
(dissenting):
In Todd v. City of Troy (61 N. Y., 506) tbe rule tbat it is tbe duty of a municipal corporation to exercise an active vigilance over the streets, to see tbat they are kept in a reasonably safe condition for public travel, was so applied as to charge tbe city with negligence for omitting to take notice of and remove a ridge of ice, formed by the discharge of water from a conductor of a bouse. Tbis water ran across the walk into tbe street gutter and would alternately thaw and freeze, as tbe weather was warm or cold. The court said that tbe municipal authorities are called upon to observe, notice and see tbat tbe public streets, in time of winter, are reasonably cleared of snow and ice. It would be unreasonable in this climate to require a municipal corporation to keep its sidewalks absolutely free from snow and ice. Tbe cases show tbat something more than tbe mere proof tbat snow or ice has been suffered to remain upon tbe sidewalk, is required to charge tbe municipality with a neglect of its duty.
In Todd v. City of Troy tbe negligence or wrong of tbe householder co-operated with the elements to create a dangerous icy ridge upon tbe walk.
*290In Evans v. City of Utica (69 N. Y., 166), the snow had not been at all removed from the portion of the sidewalk in question, but had been suffered to accumulate for a month or more and had thawed and frozen until the ice had formed from four to six inches thick with an uneven surface.
Darling v. Mayor (18 Hun, 340) was very like the Todd case. In Pomfrey v. Village of Saratoga (34 id., 607) the snow had fallen from a barn, and being suffered to remain formed such a ridge on the walk that it could not be crossed without difficulty.
In Stanton v. City of Springfield (12 Allen, 566) it was held that the mere fact that a highway is slippery from ice upon it when there is no such accumulation of ice and snow as to constitute an obstruction, and if the walk is in other respects in good order, is not a defect requiring action on the part of the city.
In Luther v. Worcester (97 Mass., 268), the above rule was repeated, but it was held that a defect might be found to exist where the ice or snow was suffered to remain in drifts or ridges, or so uneven, as by means of these peculiarities to add to the danger which mere slipperiness of the snow or ice would occasion.
Such we think to be the proper rule and the one indicated in the cases above cited; also in Durkin v. City of Troy (61 Barb., 437, 454); Muller v. City of Newburgh (32 Hun, 24).
In this case the judge substantially so charged. "We do not think the evidence established any defect from the ice which the city was under any obligation to remedy. There was a small patch of ice, extending from the house out upon the walk. The plaintiff’s testimony is to the effect that it had been sprinkled with sawdust. Some attempt was made to have her describe it as a ridge, but this does not appear to have succeeded. She spoke of a gutter coming down from the building, but it plainly appears there was none. She described the ice as “ all in one sheet just alike.” It is plain that she slipped upon the ice because it was slippery, not because it was uneven, or rounded, or ridgy.
The judgment should be reversed.
Judgment and order affirmed, with costs.